Mr. Justice Leech delivered the opinion of the court: This is a case brought by the Federal Bridge Company, claiming the amount on a certain contract No. 2794, Section 17-B, of $3,354.87; on contract No. 2795, Section 19-B, of $1,796.26, and interest on the above amounts from June 15, 1927 to July 1st, 1929, at the rate of five per cent per annum, $518.69, making a total of $5,669.82. ' It appears from the statement of the Attorney General that “On August 4, 1926, the Department of Public Works and Buildings, Division of Highways of the State of Illinois, took bids at a public letting on certain bridge work to be constructed in LaSalle county, Illinois, on State Bond Issue Boute No. 18, Federal Aid Project No. 88, Sections Nos. 17-B and 20-B, all in said LaSalle County; that claimant submitted a bid on said work on each of said sections and a combination bid on all three sections as per legal notices to contractors, which combination bid of $39,685.00 was the lowest bid submitted at said letting, and was accepted August 4, 1926, by the said Division of Highways; (See Affidavit filed by claimant) that separate contracts in writing were entered into between the claimant and the said Division of Highways. (See affidavit filed by claimant.) There appears to be no question as to the contractor, the claimant faithfully and fully performing all the duties required of him by the said Division of Highways. It appears that all of this work has not been fully completed, but same not being the fault of said claimant. Under date of December 14, 1928, a report was received in this case- from Honorable Frank T. Sheets, Chief Highway Engineer, which is as follows: December 14, 1928. Court of Claims: [[Image here]] Hon. Oscar E. Carlstrom, Attorney General Supreme Court Building Springfield, Illinois Dear Sir: We are returning herewith declaration and exhibit in the above men tioned case, together, with copy of a report received from Mr. Hathaway, Engineer of Construction. We have checked the several amounts set up in the statement attached to and made a part of the .claim and find some discrepancies, which we have indicated in pencil. In view of the conditions under which this claim was imposed, we feel that the claimant is justly entitled to a consideration in the amount of $5,669.82. Very truly yours, Director. (Signed) Prank T. Sheets, Chief Highway Engineer Claimant has amended his' declaration so as to fully comply with the requests of the Division of Highways. You will note that Mr. Sheets states in his report that, owing to the conditions under which this claim was imposed, he feels that the claimant is justly entitled to a consideration in the amount of $5,669.82. This corresponds to the amount which claimant is asking in his amended declaration and referred to in his said affidavit filed herein. Claimant took this matter up with the Assistant Attorney General, Roy D. Johnson, who is handling’ the case for the State, and in view of the report filed by Mr. Sheets, it was not deemed necessary to go to the trouble and expense of taking testimony but that all was necessary for record would be that claimant make an affidavit sworn to under oath, stating briefly the facts in the case and the amount claimed, which he has done. From the statement of the Attorney General and from the report and letter signed by Frank T. Sheets, we hereby award the claimant the sum of $5,669.82.